January 27, 2009

 

 

Dear __________________,

 

________________________ (the “Company”) anticipates entering into a Securities
Purchase

Agreement (the “Participation Agreement”), with the United States Department of
Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (the “CPP”). If the Company does not
participate or ceases at any time to participate in the CPP, this letter shall
be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish certain standards for incentive compensation to its senior
executive officers (“SEOs”) and to make changes to its compensation
arrangements. To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you agree as follows:

 

(1) No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and (B)
Treasury holds an equity or debt position acquired from the Company in the CPP.

 

(2) Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria. You agree that you will repay us any such amounts within 90 days of
our notice to you that any such compensation subject to recovery has been paid
to you.

 

(3) Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2). You hereby release and forever discharge the Company and
its affiliates, successors, and assigns (each, a “Releasee”) from any and all
claims, both at law and in equity, in connection with this letter’s modification
of your Compensation Arrangements. You hereby further irrevocably covenant to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing or instituting any proceeding of any kind, against any Releasee based
upon any matter purported to be released in this Section 3.

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior

executive officers to take unnecessary and excessive risks that threaten the
value of the Company. To the extent any such review requires revisions to any
Benefit Plan with respect to you, you and the Company agree to negotiate such
changes promptly and in good faith.

 

(4) Definitions and Interpretation. This letter shall be interpreted as follows:

• “Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b) (3) of EESA.

• “Golden parachute payment” is used with same meaning as in Section
111(b)(2)(C) of EESA.

 

--------------------------------------------------------------------------------



• “EESA” means the Emergency Economic Stabilization Act of 2008 as implemented
by guidance or

regulation issued by the Department of the Treasury and as published in the
Federal Register on October 20, 2008.

• The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

• The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

• Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to,

comply with Section 111 of EESA (and, to the maximum extent consistent with the
preceding, to permit

operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

 

(5) Miscellaneous. To the extent of any conflict or inconsistency between the
terms of this letter and the terms of any Compensation Arrangement, the terms of
this letter will supersede the conflicting or inconsistent terms of that
Compensation Arrangement. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
________________. This letter may be executed in two or more counterparts, each
of which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature.

 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

Yours sincerely,

 

__________________________________

Name: ____________________________

Title: Chief Human Resources Officer

 

 

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

 

_______________________________________

____________________________

Date:

___________________

 

 

 